COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 WAL-MART STORES, INC. AND                                          No. 08-18-00110-CV
 WAL-MART STORES TEXAS, LLC,                      §
                                                                       Appeal from the
                               Appellants         §
                                                                     171st District Court
 V.                                               §
                                                                  of El Paso County, Texas
 ALICE ANN RAZO,                                  §
                                                                    (TC# 2016DCV4708)
                                Appellee.         §

                                        JUDGMENT

       The Court has considered this cause on joint motion to set aside the trial court’s judgment

and remand the cause to the trial court, and concludes the motion should be granted. It is therefore

ordered that the judgment of the trial court is set aside without regard to the merits and the cause

is remanded to the trial court for further proceedings, in accordance with the opinion of this Court.

This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 27TH DAY OF JULY, 2018.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.